UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION (CLEVELAND)
EUGENE SCALIA, Secretary of

Labor, United States Department of Labor, :
‘ Case No. 1:20 CV 899

Plaintiff,
Judge: Donald C. Nugent
v.
ATTILA E. NAGY and
CYNTHIA NAGY,
Defendants.

CONSENT JUDGMENT AND ORDER

Eugene Scalia, Secretary of Labor (“Secretary”), United States Department of Labor,
filed a complaint against Attila E. Nagy and Cynthia Nagy (collectively, “Defendants”), alleging
they violated their fiduciary obligations under Title I of the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1001, et seg., with respect to the
administration of the Assembly Specialty Products, Inc. 401(k) Plan (“Plan”).

Defendants waive service of process and answer and admit to the jurisdiction of this
Court over them and the subject matter of this action.

The Secretary and Defendants agree to resolve all claims and issues between and among
them regarding the captioned matter, and do now accordingly consent to the entry of this
Consent Judgment and Order (“Judgment”) by the Court.

Defendants have informed the Secretary that they, in their capacity as owners and/or

officers of Assembly Specialty Products, Inc. intend to terminate the Plan.
Now, therefore, upon consideration of the record herein, and as agreed to by the parties
hereto, the Court finds that it has jurisdiction to enter this Judgment, and being fully advised in
the premises, it is,

ORDERED, ADJUDGED AND DECREED that:

l. Defendants are permanently enjoined and restrained from violating the provisions
of Title I of ERISA, 29 U.S.C. §§1001, et seq.

2: Defendants are permanently enjoined and restrained from serving or acting as
fiduciaries and/or service providers with respect to any employee benefit plan subject to ERISA.

3. Defendants shall terminate the Plan within 90 days of this Judgment.
Notwithstanding paragraph 2, above, Defendants shall take such actions as are necessary to
terminate the Plan in accordance with ERISA, the Internal Revenue Code, and this Judgment.

4. Within 100 days of the entry of this Judgment Defendants shall provide the EBSA
Regional Director, 1885 Dixie Highway, Room 210, Fort Wright, KY 41011-2662 with
satisfactory proof that the Plan has been terminated.

5. The Court retains jurisdiction for purposes of enforcing compliance with the
terms of this Judgment.

6. Nothing in this Judgment is binding on any government agency other than the
United States Department of Labor.

a - i 1

ff]
1 thy

“] ~ Le LNA, J
DATED this JT “day of [EMA __, 2020.

 

 

United States District Judge GU
Dated: “ef (29

LUPE

ATTILA E. NAGY Y/

    
 

  
  

A’

: 2 (il
Liki

a) A

Dated: of LI/EOZO

/s/ Richard A. Naegele

RICHARD AAEGELE (11431)

Attorney for Defendants

     

 

Wickens Herzer Panza Co.
35765 Chester Road
Avon, Ohio 44011

(440) 695-8074

(440) 695-8098 (Fax)

RNaegele@WickensLaw.com

Dated: 4/17/2020

/s/ Matthew M. Scheff

MATTHEW M. SCHEFF (0082229)
Attorney for Plaintiff

 

United States Department of Labor,
Office of Solicitor

1240 East Ninth St., Room 881
Cleveland, OH 44199

(216) 522-3878

(216) 522-7172 (Fax)

scheff.matthew@dol.gov
OF COUNSEL:

KATE S. O’SCANNLAIN
Solicitor of Labor

CHRISTINE Z. HERI
Regional Solicitor
